62866: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62866


Short Caption:ALL STAR BAIL BONDS VS. DIST. CT. (CLARK CO.)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - C269719Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:02/12/2014 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:02/12/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerAll Star Bail Bonds, Inc.Damian Robert Sheets
							(Mayfield, Gruber & Sheets)
						


PetitionerSafety National Casualty Corp.Damian Robert Sheets
							(Mayfield, Gruber & Sheets)
						


Real Party in InterestClark CountySteven B. Wolfson
							(Clark County District Attorney)
						


RespondentJennifer P. Togliatti


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-18253: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/27/2013Filing FeeE-Payment $250.00 from Damian Robert Sheets.


03/27/2013Petition/WritFiled Petition for Writ of Mandamus.13-09041




04/08/2013AppendixFiled Appendix to Petition for Writ.13-10202




04/16/2013Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioners shall have 15 days from service of the answer to file and serve any reply.13-11209




05/16/2013Petition/WritFiled Answer to Petition for Writ of Mandamus.13-14511




10/24/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Southern Nevada Panel on the next available calendar.13-32103




12/09/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Wednesday, February 12, 2014, @ 10:30 a.m. in Las Vegas for 30 minutes.13-36999




01/29/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-02988




02/12/2014Case Status UpdateOral argument held this day. Case submitted for decision. To the Southern Nevada Panel. SNP 14 - JH/MD/MC.


06/05/2014Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before Hardesty/Douglas/Cherry. Author: Cherry, J. Majority: Cherry/Hardesty/Douglas 130 Nev. Adv. Opn. No. 45. SNP1414-18253




06/30/2014RemittiturIssued Notice in Lieu of Remittitur14-21237




06/30/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed